Citation Nr: 0822148	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability, to include retropatellar pain 
syndrome, right knee.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2000 to March 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted service connection and 
assigned a non-compensable rating for the veteran's 
retropatellar pain syndrome, right knee, with an effective 
date of March 23, 2003.  In a January 2004 rating decision, 
the RO in St. Petersburg, Florida, increased the rating to 10 
percent, effective March 23, 2003.  Currently, the Newark, 
New Jersey, RO maintains jurisdiction of this case.

In November 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The Board 
remanded the veteran's claim in May 2006 and December 2007 
for additional development.

The issue has been re-characterized to comport with the 
medical evidence of record.


FINDING OF FACT

The veteran's right knee disability, to include retropatellar 
pain syndrome, right knee, is not manifested by ankylosis, 
subluxation or lateral instability, dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion, symptomatic removal of semilunar cartilage, genu 
recurvatum, a compensable degree of limitation of motion, or 
impairment of the tibia and fibula.  Likewise, the veteran's 
right knee disability does not involve 2 or more major joints 
or 2 or more minor joint groups.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for a right knee disability, to include retropatellar 
pain syndrome, right knee, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5019, 5256, 
5257, 5258, 5260, 5261, 5262, and 5263 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected right knee disability is a "downstream" issue.  
Hence, additional notification is not required.  See Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a May 2003 letter.  Additional notice, 
including that concerning the issues of establishing higher 
evaluations and effective dates, was provided by October 2007 
and January 2008 letters.  The claim was subsequently re-
adjudicated in a March 2008 supplemental statement of the 
case (SSOC).  The veteran had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran medical 
examinations and opinions as to the nature and severity of 
his right knee disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for 
retropatellar pain syndrome, right knee, in August 2003, 
assigning a 0 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5099-5019, with an effective date of 
March 23, 2003.  In a January 2004 rating decision the RO 
increased the disability rating to 10 percent under 38 C.F.R. 
§ 4.71a, DC 5099-5019, also with an effective date of March 
23, 2003.  The veteran contends that he is entitled to a 
rating in excess of 10 percent for his right knee disability. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2007); 38 C.F.R. § 4.1 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5019, bursitis, is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5019 
(2007).  The diagnostic codes pertaining to the knee are 
contained in 38 C.F.R. § 4.71a, DCs 5256-5263.

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the veteran's right 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2007).  However, lateral instability and degenerative 
arthritis of the knee may be rated separately under DCs 5257 
and 5003.  VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. 
App. at 261 (1994) [separate disabilities arising from a 
single disease entity are to be rated separately]; but see 38 
C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  The Board has also 
considered whether separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59990 (2004).

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The veteran currently receives a 10 percent rating 
under Diagnostic Code 5019 and, as discussed below, there is 
no evidence of record indicating that the veteran's right 
knee disability warrants a compensable rating under the 
ratings for limitation of motion of the leg.  See C.F.R. § 
4.71a, DCs 5003, 5019, 5260, and 5261.

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  However, the 20 percent rating based on X- 
ray findings, above, will not be utilized in rating 
conditions listed under DC 5013 to 5024, inclusive.  See 
C.F.R. § 4.71a, DC 5003, Note (2).  The veteran's disability 
involves only his right knee, and not two or more major or 
minor joints, and therefore he is not entitled to a 20 
percent evaluation under DC 5003. 

A VA examination was conducted in December 2003, at which 
time the examiner noted that the veteran's right knee 
demonstrated no edema, no erythema, and no deformity.  Range 
of motion of the knee was 0 to 135 degrees associated with 
anterior kneecap pain.  There was tenderness to palpitation 
over the medican and back of the patella, and there was mild 
crepitus during range of motion.  There was no evidence of 
ligamentous laxity.  Diagnoses of right knee patellofemoral 
syndrome and probable Osgood Schaltter's disease, right knee, 
were given.

A VA examination was conducted in January 2005, at which time 
the examiner noted that the veteran's right knee revealed no 
effusion, cellulitis, and no deformities.  Concerning the 
veteran's range of motion it was noted that he could fully 
extend and had flexion to 135 degrees, further noting that he 
complained of pain at the end of flexion.  No instability 
with varus, valgus, anterior, and posterior stressing.  Motor 
strength was 5/5 with knee flexion and extension.  An 
assessment of status post knee surgery, with status post 
medial and lateral meniscal tears.  The veteran had an 
additional loss of joint function of 15 percent after 
repetitive use of the right knee and this was secondary to 
pain.  

A VA examination was conducted in August 2006, at which time 
the examiner noted that the veteran was two weeks post 
arthroscopy surgery on his right knee, so he decided to not 
put the knee through range of motion exercises.

A VA examination was conducted in April 2007, at which time 
the examiner noted that the veteran's right knee revealed no 
instability, tenderness, warmth, or crepitus.  He had 
extension to 0 degrees with pain and flexion to 110 degrees 
with pain.  No Deluca criteria were noted.  Impressions of 
right knee partial anterior cruciate ligament tear, partial 
lateral meniscal tear, and chondromalacia patella were given.

A VA examination was conducted in January 2008, at which time 
the examiner noted that the veteran's right knee revealed no 
effusion, cellulitis, or deformities.  Range of motion was 
noted as extension to 0 degrees and flexion to 135 degrees.  
The veteran complained of pain at the end of range of 
flexion.  Positive lateral joint line pain, and negative 
subluxation of the patella was noted.  No instability to 
varus, valgus, and anterior or posterior stressing.  Motor 
strength was 5/5 with knee flexion and extension.  After 
repetitive motion of the knee there was no additional loss of 
joint function due to pain, fatigue, or lack of coordination.  
Assessments of chondromalacia patella, status post-knee 
surgery for anterior cruciate ligament repair and lateral 
meniscectomy, and DJD right knee were given.  The examiner 
noted the veteran had no functional limitations, and that he 
can work.  Furthermore, there was no instability of the knee 
and no lateral subluxation of the patella.

Under DC 5256, ankylosis of the knee manifesting in a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999).  The veteran has 
never been diagnosed with ankylosis of the right knee, nor 
has he complained of an inability to move the right knee.  
Therefore, DC 5256 is not for application.  

Under DC 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  
The words "severe," "moderate," and "slight" are not defined 
in the VA Schedule for Rating Disabilities.  The January 
2005, April 2007, and January 2008 VA examination reports 
note that the veteran's right knee has no instability.  The 
January 2008 examiner noted that the veteran's right knee has 
no lateral subluxation of the patella.  Likewise, it was 
specifically noted in the January 2008 VA examination report 
that the veteran did not report any instability.  Therefore, 
DC 5257 is not for application.  

Under DC 5258, semilunar cartilage, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  38 C.F.R. § 4.71a.  The 
January 2005 and January 2008 VA examination reports 
specifically note that the veteran's right knee revealed no 
effusion.  Although the veteran reported during his April 
2007 VA examination that his knee "locks," there is no 
medical evidence of record that indicates that the veteran 
has been diagnosed with dislocated semilunar cartilage or 
effusion.  Therefore, DC 5258 is not for application.  

Under DC 5259 and 5263 the highest assignable rating for a 
knee disability is 10 percent.  38 C.F.R. § 4.71a.  Thus, the 
veteran cannot be assigned a rating higher than he currently 
has under these Codes.  38 C.F.R. § 4.71a.  Furthermore, 
there is no evidence of record indicating that the veteran 
has been diagnosed with the symptomatic removal of semilunar 
cartilage or genu recurvatum.  Therefore, DCs 5259 and 5263 
are not for application.  

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  
Under DC 5261 when the leg has extension limited to 10 
degrees, a 10 percent rating is warranted, and extension 
limited to 15 degrees warrants a 20 percent rating.  Id.  The 
clinical findings at the December 2003 examination show the 
veteran's range of motion of the right knee was 0 to 135 
degrees, the January 2005 examination shows full extension 
and flexion to 135 degrees, less 15 percent due to pain after 
repetitive use, the April 2007 examination shows extension to 
0 degrees with pain, and flexion to 110 degrees with pain, no 
Deluca criteria; and the November 2008 examination shows 
extension to 0 degrees and flexion to 135 degrees, with pain 
at the end of the range of flexion, but no additional loss of 
joint function due to pain on repetitive use.  38 C.F.R. § 
4.71, Plate II (2004), reflects that normal flexion and 
extension of a knee is from zero degrees of extension to 140 
degrees of flexion.  The numerous VA examinations of record 
clearly indicate that the veteran's right leg does not have 
flexion limited to 45 degrees or extension limited to 10 
degrees, and hence his right knee disability does not warrant 
a compensable rating under DC 5260 or 5261. 

Under DC 5262 impairment of the tibia and fibula with 
moderate knee or ankle disability warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.  There is no evidence of record 
indicating that the veteran has been diagnosed with 
impairment of the tibia and fibula.  Therefore, DCs 5262 is 
not for application.  

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected right knee 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

In numerous documents of record the veteran states that the 
severity of the his right knee disability merits a higher 
rating.  Although the veteran is competent to report the 
symptoms that he has experienced, he is not competent to 
offer an opinion as to matters requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered they 
do not outweigh the medical evidence of record, which shows 
that the criteria for a disability rating higher than 10 
percent have not been met.  Gilbert v. Derwinski, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5003, 5019, 
5256-5263.

At no time since the effective date of service connection, 
March 23, 2003, has the veteran's disability met or nearly 
approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, No. 05-2424, slip op. at 4 and 5; see also 
Fenderson v. West, 12 Vet. App. at 126-27.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected right knee disability.  

The preponderance of the evidence is against an initial 
evaluation higher than 10 percent; there is no doubt to be 
resolved; and a higher initial rating is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability, to include retropatellar pain 
syndrome, right knee, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


